The opinion of the court was delivered by
Eicholls, O. L
Until the issues raised between the plaintiff and the defendant 'are finally determined in the Court of Appeal, those between the plaintiff and the intervenor must rest in abeyance, for plaintiff’s legal interest in inquiring into the relations between the Cypress Lumber Company and Samuel IT. Taft is dependent upon his having a legal personal claim against that company and a vendor’s privilege upon the lumber which has been sequestered. He appears in this court with a judgment adverse to him as between himself and the defendánt. A trial in this court, with, that judgment standing unreserved, would have necessarily to be affirmed. The amount involved as between the plaintiff and the defendant carried the former’s appeal to that court. We think that justice requires that we should stay proceedings in this branch of the case until that now before the Court of Appeals should be disposed of since an affirmance by the Court of Appeals of the judgment of the District Court might effectually dispose of 'the whole matter.
For the reasons assigned, it is hereby ordered, adjudged and decreed, that an adjudication of the issues herein between the plaintiff and the intervenor be postponed until after those between the plaintiff and the Cypress Lumber Company have been finally passed upon in the Court of Appeals and this court is further advised in the premises.
Rehearing refused.